EXHIBIT 10.2

AMENDMENT TO

NON-COMPETITION, NON-SOLICITATION AND SEVERANCE BENEFIT AGREEMENT

This Amendment (“Amendment”) is made as of January 27, 2012 by and between Bruce
Haase (“Employee”) and Choice Hotels International, Inc. (“Choice”), and amends
that certain Non-Competition, Non-Solicitation and Severance Benefit Agreement
dated January 25, 2008 between the parties (“Agreement”).

NOW, THEREFORE, in consideration of the promises contained in this Amendment,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree to the following terms:

1. Severance Benefits. With respect to the Severance Benefits set forth in
Section 5 of the Agreement, the parties acknowledge for purposes of clarity:

(i) the target bonus referred to in Section 5(b) is 55% of Employee’s base
salary; and

(ii) a schedule of the stock options and stock awards referred to in
Section 5(c) is set forth as Exhibit A hereto.

2. Additional Severance Benefits. The following provisions are added to the end
of Section 5 of the Agreement:

(f) for a period of seven months from the Termination Date, Employee shall
continue to participate in Choice’s Flexible Perquisite program at the same
level that Employee was participating at the Termination Date.

(g) Choice will provide Employee long-term disability coverage during the
Severance Benefit Period substantially equivalent to Employee’s coverage during
employment.

(h) With respect to converted basic and option life insurance, Choice will pay
Employee’s premiums during the Severance Benefit Period.

(i) Choice will provide Employee with Supplemental Executive Life Insurance
through July 2014.

(j) During the Severance Benefit Period, Choice shall reimburse Employee for
monthly cell phone charges, up to $250 per month.

(k) During the Severance Benefit Period, Employee shall continue to participate
in the Executive Stay At Choice program up to a total reimbursement of $5,000.

3. Outplacement Services. Section 5(d) of the Agreement is amended by adding the
following to the end thereof:

The outplacement services will be at the level Choice provides for its other
NEO’s and Employee may choose the outplacement provider(s).

4. Offset. Section 6 of the Agreement is amended by adding the following to the
end thereof:

Notwithstanding the foregoing, Employee shall be permitted to provide
independent consulting services to third parties during the Severance Benefit
Period without offset to the payments under Sections 5(a) and (b) so long as:
(i) such services do not exceed $5,000 per month, and (ii) such services are not
provided to any person or entity who competes with Choice.



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) All other provisions of the Agreement not modified by this Amendment remain
in full force and effect.

(b) The Agreement and this Amendment contains the entire agreement of the
parties, and supersedes all other agreements, discussions or understandings
concerning the subject matter. The Agreement may be changed only by an agreement
in writing signed by both parties.

 

Choice Hotels International, Inc.

    Employee:

By:/s/ Patrick Cimerola

    /s/ Bruce Haase     Bruce Haase

 

2



--------------------------------------------------------------------------------

Exhibit A

Stock Options and Stock Awards Outstanding as of January 27, 2012

Restricted

Stock

 

Award Date

   Award Type    Awarded      Target      Vested      Unvested      Cancelled  

21-Mar-2008

   RSS      30,553.0000         NA         10,185.0000         20,368.0000      
  0.0000   

08-Feb-2009

   RSS      4,185.0000         NA         2,092.0000         2,093.0000        
0.0000   

14-Feb-2010

   RSS      3,834.0000         NA         958.0000         2,876.0000        
0.0000   

14-Feb-2010

   RSS      12,270.0000         NA         0.0000         12,270.0000        
0.0000   

14-Feb-2010

   PSU      3,758.0000         3,758.0000         0.0000         3,758.0000   
     0.0000   

20-Feb-2011

   PSU      3,334.0000         3,334.0000         0.0000         3,334.0000   
     0.0000   

20-Feb-2011

   RSS      3,334.0000         NA         0.0000         3,334.0000        
0.0000         

 

 

       

 

 

    

 

 

    

Total

        88,540.0000            37,377.0000         48,033.0000            

 

 

       

 

 

    

 

 

    

Stock Options

 

Grant Date

   Grant
Type    Expiration Date      Granted      Exercised      Cancelled      Expired
     Exercisable      Outstanding  

14-Feb-2005

   ISO      14-Feb-2015         5,800.0000         0.0000         0.0000        
0.0000         5,800.0000         5,800.0000   

12-Feb-2006

   ISO      12-Feb-2013         2,570.0000         0.0000         0.0000        
0.0000         2,570.0000         2,570.0000   

11-Feb-2007

   ISO      11-Feb-2014         3,136.0000         0.0000         0.0000        
0.0000         3,136.0000         3,136.0000   

25-May-2007

   ISO      25-May-2014         903.0000         0.0000         0.0000        
0.0000         903.0000         903.0000   

10-Feb-2008

   ISO      10-Feb-2015         3,022.0000         0.0000         0.0000        
0.0000         0.0000         3,022.0000   

08-Feb-2009

   ISO      08-Feb-2016         2,880.0000         0.0000         0.0000        
0.0000         0.0000         2,880.0000   

14-Feb-2010

   ISO      14-Feb-2017         2,260.0000         0.0000         0.0000        
0.0000         0.0000         2,260.0000   

20-Feb-2011

   ISO      20-Feb-2018         3,609.0000         0.0000         0.0000        
0.0000         0.0000         3,609.0000   

14-Feb-2005

   NQ      14-Feb-2015         17,400.0000         0.0000         0.0000        
0.0000         17,400.0000         17,400.0000   

12-Feb-2006

   NQ      12-Feb-2013         7,712.0000         0.0000         0.0000        
0.0000         7,712.0000         7,712.0000   

11-Feb-2007

   NQ      11-Feb-2014         9,408.0000         0.0000         0.0000        
0.0000         9,408.0000         9,408.0000   

25-May-2007

   NQ      25-May-2014         24,097.0000         0.0000         0.0000        
0.0000         24,097.0000         24,097.0000   

10-Feb-2008

   NQ      10-Feb-2015         21,660.0000         0.0000         0.0000        
0.0000         18,511.0000         21,660.0000   

08-Feb-2009

   NQ      08-Feb-2016         43,183.0000         0.0000         0.0000        
0.0000         23,031.0000         43,183.0000   

14-Feb-2010

   NQ      14-Feb-2017         4,005.0000         0.0000         0.0000        
0.0000         1,566.0000         4,005.0000   

14-Feb-2010

   NQ      14-Feb-2017         18,795.0000         0.0000         0.0000        
0.0000         4,698.0000         18,795.0000   

20-Feb-2011

   NQ      20-Feb-2018         18,537.0000         0.0000         0.0000        
0.0000         0.0000         18,537.0000            

 

 

             

 

 

    

 

 

 

Total

           349,977.0000                  118,832.0000         188,977.0000      
     

 

 

             

 

 

    

 

 

 